Title: To George Washington from Hugh Williamson, 24 March 1784
From: Williamson, Hugh
To: Washington, George

 

Dear Sir
Annapolis [Md.] 24th March 1784

You are proba[b]ly informed that there is a Company in North Carolina called the Lebanon Company, who own 40 or 50 thousand a[cre]s of Land on the South side of Drummonds Lake or the great Dismal, I presume thier Lands are bounded to the Northward by the Lands of the Virginia Company of which you are a member, by the last Post I recived letters from some gentlemen who are of the Lebanon Company, proposing a Plan which they apprehend will not only tend to the improvement of all the Lands on albemarle sound and greatly promote the Commerce of Virginia, they propose to dig a canal from the head of Pasquetank into the Lake in the dismal & thence into some navigable water which leads into Chesapeak Bay. The part of the Canal on the [C]arolina Side I Presume may be 4 or 5 miles long on the Virginia side you know best what length it may be. Your are doubtless informed that the Lands in some of the Counties on albemarle sound are the most fertile in North Carolina and that no Vessel can go to Sea from albemarle sound, after passing though ⟨illegible⟩ sound with more then ⟨nine⟩ feet water, which is a prodigious tax on our Navigation Could we get a safe navigation to Norfolk every article of our produce must rise at least 5 prCt in its value. I need not say how much norfolk would gain by our trade. an act passed at the Last session of the Virginia assembly for cuting a canal from Kemps Landing to the North Landing. a river leads from the place last mentioned into Currituck sound in our state, but such a canal can be of very little use to ⟨us⟩. The navigation from albemarle sound into Virginia through Currituck is equal to an east India voyage, not quite so long but rather more troublesome, our people in general disclaim it. The proposed Canal would be partly in Virginia & partly in Carolina for which reason Some Gentlemen wish that the Company, i.e. the Canal company could be incorporated by Congress. They are not aware how incompetent our Purses are to such objects. I presume however that neither of the states would refuse a Charter of Incorporation, & if such an act should be passed by the two States in the form of a convention the proprietors would have all the security they could desire. Inclosed is one of the plans that was sent me from our state

for executing the proposed Canal; it is not very explicit. Wishing as far as possible to ⟨illegible⟩ perpetual Servitudes in a free count[r]y, I have taken the Liberty of Submiting the following Plan.
1st That the Canal Company to be incorporated by the Legislatures of Virginia & N. Carolina by an act which shall be stated and considered as a Convention, not revocable unless by mutual Consent.
2 That they be impower’d to receive from all vessels pasing through the Canal such a Toll as they may think proper to impose provided the annual amount does not excede an interest of 8 PrCt on the money that shall be expended in finishing the Canal together with the contingent expences of repairs & collecting the Toll. provided that the toll shall be uniformly imposed according to thier Tonage & that Vessels shall only pay toll in proportion to the distance which they pass in the Canal.
3d If it shall happen on any certain year that the Toll imposed does not amount to the annual Expences together with the proposed Interest of 8 PrCt It shall be permitted for the Company to charge the ballance remaining on some future years.
If the Legislatures of Virginia & N. Carolina or either of them for the general advancement of Commerce shall repay into the hands of the Company the whole sum they have expended in diging and opening the Canal together with any arrearages that may be due of Interest or incidental expences and shall declare the Canal to be open & free forever, on these considerations, the Charter shall be desolved. Perhaps those conditions as they respect the company may not appear very liberal, but it is to be considered that the primary objects with every man who may engage in the Company will be the improvement of his private estate and serving the public by extending Navigation, with those views a man may be fully satisfyed with the Interest of 8 PCt on all the money that he advances while it is Vested in the Canal. If the interest is moderate the public will the sooner be enable’d to redeem the Canal & the sooner it is made free the more perfectly does every man obtain the chief objects of his enterprise.
If you should agree with the gentlemen in our state to whom I have refered, in your Ideas concerning the Importence of such a Canal to the Commerce of both states, I am perswaded you will not fail to recommend it in such terms that the company

shall not fail in obtaining the necessary act of incorporation in the state of Virginia. In the mean while I should be extremly happy in receiving your observations on this subject, that a Bill may be brought in with the advantages of such improvement. It has been said that in rainy Seasons the Waters of Drummonds Lake flow into some of the Rivers that are in our state; from this it appears that there is no elevated ground in the way, but there may be a de[s]cent of some value. If it was certain that the surface of the water in Drummonds Lake is not much above the Level of the waters in the adjacent rivers, when the Tides are up, i.e. if the difference is not above 3 or 4 feet the expence of the Canal must be inconsiderable, for Locks would not be required, unless perhaps one on the Virginia side, to prevent the water runing out on the ebing of the Tides, on the Carolina side where there are no tides the troubles would be less. I have the Honour to be with the utmost Conside[ratio]n your Most obedient Hble Servant

H: Williamson
very bad paper
Copy T. Walker

